DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/181,404, filed November 6, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020, and January 21, 2021 were considered by the examiner.

Drawings
Examiner withdraws the previous drawing objections except for those below.
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 10 and 16 must be shown or the feature(s) canceled from the claim(s).  The limitation of claim 10 and 16 that is not shown is the “one or more antennas”. Applicant only shows one antenna 20 in the drawings. No drawing contains more than one antenna. No new matter should be entered.
Remarks dated February 19, 2021
Applicant has amended figure 8 to add an antenna 21. This is considered new matter. Applicant provides a plurality of paragraphs in the specification, ¶¶ 0045, 47, 72, 76, and 79, which purport to stand for the proposition that element 21 may be as replacement figure 8 shows it to be. However, none of the cited paragraphs actually state that element 21 is where it is shown. Rather, all of the paragraphs only generally state that an antenna may be positioned between 14a and 11. Therefore, the specific placement in replacement figure 8 is not supported by the specification, and thus is considered new matter. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dipole antenna” of claims 1-2, and 12-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Remarks dated February 19, 2021
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In figures 2-3 regions A1 and A2 are not discussed in the specification with the rest of the elements of figures 2-3. Regions A1 and A2 are not discussed until ¶ 0089 in the discussion of figure 4.
The amendment to ¶ 0076 is considered new matter as discussed in the drawing objections above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Written Description
Claims 1-6, and 8-9, 12-15, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 
Claim 1 requires the antenna 20 to be dipole antenna. This is discussed in ¶ 0076 of the specification. However, as shown in at least figure 5C the antenna element 20 is shown connected to ground. It is Examiner’s understanding that an antenna must be connected to a signal line in order to transmit a signal. There is no signal line connected to the antenna. Further, there no description of how the dipole antenna is to be constructed. All that is described and shown in a metal line connected via RDL lines to ground. Therefore, the limitation directed to a 
For purposes of examination, Examiner will treat the dipole antenna as a wire connected to ground as that is the best description contained in the disclosure as evidenced by the original drawings.
Remarks dated February 19, 2021
Applicant states that ¶¶ 0039, and 76 support that there is a dipole antenna in the substrate of the device. However, none of cited paragraphs describe how the dipole antenna is arranged or what it looks like on the device. Therefore, Applicant does not have possession of a dipole antenna. The best Applicant has support for in the disclosure in a wire connected to ground. They do not have support for a dipole antenna having any other definition.
Applicant also asserts that one of ordinary skill in the art would immediately understand what an antenna is. The Federal Circuit in Knowles Elecs. LLC, v. Cirrus Logic Inc. 2016-2010 at *15 (Fed. Cir. Mar. 1, 2018) citing Lockwood v. Am. Airlines, Inc. 107 F.3d 1565, 1572 (Fed. Cir. 2017) that “[i]t is not sufficient for purposes of written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to the modifications that the inventor might have envisioned, but failed to disclose.” Applicant has failed to disclose the dipole antenna, what is looks like, how it is arranged, how it is connected, etc. This would lead one of ordinary skill in the art would have to speculate as to how to make, arrange, and connect the dipole antenna. Therefore, Applicant has failed the test for “written description because Applicant has not conveyed with reasonable clarity to those skilled in the art, as of the filing date sought, [that] applicant was in possession of the invention” Knowles Elecs. at *16.
Regarding claims 12-15
Claims 12-15 are rejected under 35 USC § 112(a) for the same reasons as claim 1 above. Claims 12-15 will interpreted the same as claim 1 above.
Regarding claim 16,
Claim 16 are rejected under 35 USC § 112(a) for the same reasons as claim 1 above. Claim 16 will interpreted the same as claim 1 above.


New Matter
Claims 2, 10-15, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 2,
Claim 2 contains new matter. The new matter is the addition of the patch antenna. According to Applicant’s ¶ 0076, one can use either a dipole antenna or a patch antenna. Claim 1 requires a dipole antenna. Claim 2 adds a second antenna, a patch antenna. Applicant does not have support for using both antennas at the same time. Therefore, this is new matter. 
In order to examine the claim, Examiner is treating the patch antenna in the same manner as the dipole antenna described above. It is simply a wire layer connected to ground.
Remarks dated February 19, 2021

Applicant cites to ¶ 0045 for the statement that certain singular articles can be plural as well. However, this boiler plate language, D Three Enterprises, LLC v. SunModo Corp., 890 F.3d 1042, 1050-51 (Fed. Cir. 2018) does not save the claims as Applicant has failed to show two antenna in the originally filed drawings. Further, Applicant’s cited supporting paragraphs, ¶¶ 0045, 47, 72, 76, 79, require one of ordinary skill in the art to speculate as to how the second antenna is placed, what it looks like, etc. Knowles Elecs. LLC, v. Cirrus Logic Inc. 2016-2010 at *15 (Fed. Cir. Mar. 1, 2018) citing Lockwood v. Am. Airlines, Inc. 107 F.3d 1565, 1572 (Fed. Cir. 2017). In a nut-shell Applicant’s arguments are similar to one stating that they have invented a new device that contains an antenna, but never showing them the antenna. And, instead, says you know what an antenna.is. 
Regarding claim 10,
Claim 10 contains the limitation “one or more antennas”. Based upon Examiner’s review of the disclosure Applicant only has support for one (1) antenna (element 20 in the drawings). Applicant does not have support for more than one antenna. Therefore, this limitation constitutes new matter. 
Regarding claim 16,
Claim 16 is rejected for the same reason as claim 10 above.

Scope of Enablement
s 10-15, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single antenna (element 20 in Applicant’s drawings), does not reasonably provide enablement for more than one antenna.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As stated in the New Matter section above, Applicant’s disclosure only provides support for a single antenna. By presenting claims that allow for more than one antenna Applicant has exceeded the scope of their disclosure. Since they have exceeded the scope of their disclosure they have not enabled more than one antenna. Thus, claims 10-20 are rejected under 35 USC § 112(a).
Remarks dated February 19, 2021
In Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357, 1365 (Fed. Cir. 2018) the Court stated that “[T]he artisan’s knowledge of the prior art and routine experimentation can often fill gaps, interpolate between embodiments, and perhaps even extrapolate beyond the disclosed embodiments, depending upon the predictability of the art.” AK Steel, 344 F.3d at 1244. But this gapfilling is merely supplemental; it cannot substitute for a basic enabling disclosure. See Genentech, 108 F.3d at 1366. Further, “[s]imply observing that it could be done…bears little on the enablement inquiry.” Id. at 1364. Further, if Applicant wants “to exclude others from what it regarded as its invention, its patent needed to teach the public how to make and use that invention. That is “part of the quid pro quo of the patent bargain.” Sitrick, 516 F.3d at 999 (quoting AK Steel, 344 F.3d at 1244).” Id. at 1365.
	As stated, Applicant’s full scope of the claim requires at least two antennas. However, the originally filed drawings do not show two antennas. Therefore, they cannot teach the public how 
	To remedy this Applicant has amended ¶ 0076 to add a second antenna 21 where none existed before. Thereby introducing new matter in the specification. To remedy this new matter Applicant points to boiler plate language to rescue the infirmaries.  However, as stated in D Three Enterprises, LLC v. SunModo Corp., 890 F.3d 1042, 1050-51 (Fed. Cir. 2018) “boilerplate language … [in the] Application's specification is not sufficient to show adequate disclosure of the actual combinations and attachments used …” Thus, D Three stands for the proposition that Applicant cannot rely upon boiler plate language to save an otherwise defective specification. Here, the specification is defective as it does not enable one of ordinary skill in the art to use the full scope of the claim because it does not teach how to make a device with at least two antennas in it.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al., "Advanced PCB design and layout for EMC Part 2 – Segregation and Interface Suppression", EMC Compliance Club, http://www.nutwooduk.co.uk/pring_article.aspx?artid=109, May 4, 2010, pages 1-25 (“Armstrong”), in view of Chou US 2013/0087896 A1) (“Chou”), in view of Thompson et al. (US 5,218,234) (“Thompson”).

    PNG
    media_image1.png
    318
    467
    media_image1.png
    Greyscale

	Regarding claims 1, 10 Armstrong teaches at least in figure 2C and 2P, and Examiner’s annotated figure 2P above:

an electronic component (b) mounted on the substrate (PCB);
a shielding portion (shielding-can) disposed on the substrate (PCB)

Armstrong does not teach:
a first sealing portion disposed on a surface of the substrate; 
a second sealing portion disposed on the surface of the substrate, 
wherein the electronic component is embedded in the second sealing portion, and 
the shielding portion is disposed on a surface of the second sealing portion; and 
an antenna disposed on a layer in the substrate, 
wherein the antenna comprises a dipole antenna disposed in an area overlapping the first sealing portion, in a view perpendicular to the surface of the substrate.

Chou teaches at least in figures 5, and 7:
a first sealing portion (136) disposed on a surface of the substrate (110); 
a second sealing portion (156) disposed on the surface of the substrate (110), 
wherein the electronic component 9154) is embedded in the second sealing portion (156), and 
the shielding portion (158) is disposed on a surface of the second sealing portion (156).
It would have been obvious to one of ordinary skill in the art to add a first and second sealing portion to each of the devices of Armstrong as the first and second sealing portion would help secure the chip to the substrate ¶ 0049, and in the case of second chip the sealing portion will not only help secure the chip to substrate, but also will help in preventing EM interference. ¶ 0088. Thus, it would have been obvious to use the sealant of Chou in the device of Armstrong.

Regarding the limitation:
an antenna disposed on a layer in the substrate, 
wherein the antenna comprises a dipole antenna disposed in an area overlapping the first sealing portion, in a view perpendicular to the surface of the substrate,
	The combination of Armstrong and Chou teach this limitations for the reasons give below.
Looking at Applicant’s figure 3 below:

    PNG
    media_image2.png
    320
    486
    media_image2.png
    Greyscale

one can see that element 20 is the antenna and element 19 is a ground electrode. Therefore, Applicant’s dipole antenna can be considered a ground plane
Looking at Armstrong figure 2P we see that there is a ground plane (0V) on the bottom of the substrate. Thus, Armstrong teaches the limitations of an antenna because Armstrong teaches there is an antenna, or ground plane, on/in the substrate, and Armstrong shows the same antenna 
	Regarding claim 2, 
Based upon Applicant’s interpretation of the claim as described in 35 USC § 112(a) above, Armstrong and Chou teach the patch antenna for the same reasons they teach the dipole antenna in claim 1.
	Regarding claim 3, Armstrong teaches at least in figure 2C and 2P, and Examiner’s annotated figure 2P above:
The circuit pattern which form the antenna is the ground plane taught by Armstrong.
Regarding claim 4, Armstrong teaches at least in figure 2C and 2P, and Examiner’s annotated figure 2P above:
further comprising a connector disposed outside of the second sealing portion and mounted on the substrate (there are a plurality of connectors shown in Armstrong that are mounted outside of the shielding-can; Chou teaches that the shielding-can is on the second sealing portion).
Regarding claim 5, 
This claim is directed for the right hand side of figure 8. The slope of the second sealing portion is not critical, there are no unexpected results arising from it, and the shape has not been shown to be significant. Therefore, under MPEP 2144.04(IV)(B) citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) this is considered a matter of choice which a person of ordinary 
	Regarding claim 6, Armstrong teaches at least in figure 2C, 2N and 2P, and Examiner’s annotated figure 2P above:
wherein the shielding portion (Shielding-can) is connected to a ground of the substrate (the shielding-can is connected to ground by means of at least the 0v guard trace and the via holes to ground).
Regarding claim 8,
wherein the first sealing portion (136) is spaced apart from the second sealing portion (156).
Regarding claim 9,
wherein the first sealing portion has a thickness less than that of the second sealing portion (this is a matter of optimizing the first sealing portion 136 of Chou and the second sealing portion 156 of Chou. The thickness of each of the sealing portions is a result effective variable. The second sealing portions thickness is dependent on the cavity of the shielding can. The more space in the cavity the thicker the second sealing portion is. The first sealing portions thickness is dependent upon the side of the chip which it covers, and is dependent upon if one of ordinary skill in the art wants the end height of the entire device to be the same. One may want the entire device to have the same height because there could be a heat sink placed on top of the entire device to draw heat away, or one could want them to be different heights in order to save material cost. Thus, this limitation is matter of optimizing the end device based upon the requirements and desires of one of ordinary skill in the art).
Regarding claim 11,

Regarding claims 12-15,
Claims 12-15 contain the similar subject matter as claims 1-3 above. Therefore, they are rejected under the same rational as provided under claims 1-3 above and as described in 35 USC § 112(a) above.
Regarding claim 16,
Claim 16 contains subject matter captured in claims 1-2. Claim 16 is therefore rejected for the same reasons as claims 1-2.
Regarding claim 17,
Claim 17 contains subject matter captured in claims 1, and 6. Claim 17 is therefore rejected for the same reasons as claims 1, and 6.
Regarding claim 18,
Claim 18 contains subject matter captured in claim 8. Claim 18 is therefore rejected for the same reasons as claim 8.
Regarding claim 19,
wherein the first sealing portion is disposed along an edge of the substrate (figure 7 of Chou shows 136 is disposed along an edge of the substrate).
Regarding claim 20, Chou teaches at least in figures 4A-B, 5, and 7:
wherein the first sealing portion (136) is disposed along two consecutive edges of the substrate (as shown in figures 4A-4B, and figure 7, element 136 lines up with the edges of 132 and the edges of 132 lines up with the edges of the interposer 110. Therefore, 136 will line up, or be disposed along, at least two conservative edges of the substrate.).
Response to Arguments
In the non-final rejection examiner wrote on page 9:
Armstrong does not teach:
an antenna disposed on a layer in the substrate, 
wherein the antenna comprises a dipole antenna disposed in an area overlapping the first sealing portion, in a view perpendicular to the surface of the substrate.
Then on page 10, Examiner discussed how Armstrong in combination with Chou read upon limitation above. 
Applicant asserts that that this is proof that Armstrong does not teach an antenna. This is not the case. Examiner choose to place both the antenna and the location of the antenna under the combination of Armstrong and Chou because it makes the explanation easier to understand as Examiner could explain in one section what the antenna is and where it is located. This is clear from the analysis of the claim above. Examiner stated, and maintains, that the antenna being claimed is a wire connected to ground. Examiner explained, and maintains, that Armstrong teaches a wire connected to ground, and the inclusion of Chou together teach its location. Therefore, Applicant’s arguments is unpersuasive. 
With regard to Applicant’s other arguments, these arguments are based upon new matter introduced into the disclosure, the specification and drawings. Since these arguments are based upon new matter they are not persuasive. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Examiner, Art Unit 2822